 



Aflac Incorporated 2nd Quarter 2007 Form 10-Q [g08740e10vq.htm]
EXHIBIT 10.5
FIFTH AMENDMENT TO THE
AFLAC INCORPORATED EXECUTIVE DEFERRED COMPENSATION PLAN
     THIS FIFTH AMENDMENT to the Aflac Incorporated Executive Deferred
Compensation Plan (the “Plan”) is made on this 27th day of June, 2007, by Aflac
Incorporated (“Aflac”).
WITNESSETH:
     WHEREAS, Aflac has previously established the Plan for the benefit of its
eligible employees and their beneficiaries; and
     WHEREAS, pursuant to Section 9.1 of the Plan, the Board of Directors of
Aflac (the “Board”) is authorized to amend the Plan; and
     WHEREAS, the Board desires to amend the Plan to provide for specific
matching contributions for participants who are Territory Directors;
     NOW, THEREFORE, the Plan is hereby amended effective as of June 27, 2007 as
follows:
     1. A new Section 1.20A is added to the Plan to read as follows:
     1.20A  Eligible TD Participant shall mean, for the allocation of Matching
Contributions under Section 3.3(a) of the Plan, any Participant who either
(i) was in the active employ of an Affiliate as of the last day of such Plan
Year, or (ii) was not in the active employ of an Affiliate on the last day of
such Plan Year due to his death.
     2. Section 3.3 of the Plan is deleted in its entirety, and a new
Section 3.3 is added to read as follows:
     3.3  Matching Contributions.
            (a) Matching Contributions for Territory Directors. With respect to
each Eligible TD Participant who is classified by the Participating Company that
employs him as a Territory Director and who defers all or part of his
Compensation for a Plan Year, such Participating Company will make a Matching
Contribution. The amount of such Matching Contribution will equal 100% of the
first $100,000 (or any lesser amount) of the Eligible TD Participant’s
Compensation for such Plan Year that such Eligible TD Participant elects to
contribute to the Plan as a Deferral Contribution. Any Matching Contributions
made pursuant to this subsection (a) will be 100% vested at the time they are
credited to the applicable Eligible TD Participant’s Account and will be
distributed to such Eligible TD Participant at the same time and in the same
form as the Deferral Contributions to which such Matching Contributions relate
are distributed pursuant to Article V. Matching Contributions made pursuant to
this subsection (a) will be credited to an Eligible TD Participant’s Account as
soon as administratively feasible
EXH 10.5-1

 



--------------------------------------------------------------------------------



 



after the Plan Year in which the Deferral Contributions to which such Matching
Contributions relate are made; provided, however, that Matching Contributions
related to Annual Bonus deferrals will be credited as soon as administratively
feasible after the date on which such Annual Bonus would be paid in the absence
of an Annual Bonus Election.
            (b) Other Matching Contributions. If and to the extent the
Compensation Committee of the Board determines that, in addition to the Matching
Contributions for certain Territory Directors as described in subsection
(a) hereof, the Company will make Matching Contributions for some or all
Participants, then as of the end of each payroll period (or such other date or
time as the Administrative Committee, in its sole discretion, determines from
time-to-time), the Administrative Committee shall credit to each Participant’s
Account for such payroll period a Matching Contribution equal to the amount of
the Matching Contribution so determined.
     IN WITNESS WHEREOF, Aflac has caused this Amendment to be executed as of
the date first above written.

            AFLAC INCORPORATED
      /s/ Joey M. Loudermilk       Joey M. Loudermilk       Executive Vice
President, Corporate Legal Affairs     

EXH 10.5-2

 